DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges the reply filed on 1/18/2022 in which claims 1 and 5 have been amended. Claims 3-4 and 11-20 are cancelled. Claims 21-23 have been added. Currently claims 1, 2, 5-10 and 21-23 are pending for examination in this application. 

Claim Interpretation
The examiner notes the claims do not invoke 112(f).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13 of U.S. Patent No. 8,550,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘073 are more narrow and thus fully encompass claims 1, 2 and 5-10 of the instant application. 
Claim 7 of ‘073 reads on claim 1 of the instant application. Although ‘073 does not explicitly state “for delivering a steroid substance”, this limitation is functional and the examiner takes the position that the device of claim 7 of ‘073 can accomplish this function.
Claim 7 of ‘073 reads on claim 2, but does not explicitly state that a mouthpiece is fitted into an oral cavity, or a flow channel as claimed. However claim 13 of ‘073 recites these features. It would have been obvious to include these features to ensure closure of the oropharyngeal velum, and allowing exhaled air to be used in delivery of said substance.
Claim 7 of ‘073 reads on claim 5. Although ‘073 does not explicitly state “for delivering a steroid substance”, this limitation is functional and the examiner takes the position that the device of claim 7 of ‘073 can accomplish this function.
Claim 7 of ‘073 reads on claims 6-7. Although ‘073 does not explicitly state the spray angle as claimed. However claim 9 of ‘073 teaches this feature. It would have been obvious to include these spray angles for the purpose of reaching the target tissues within the nose.
Claim 7 of ‘073 reads on claim 8. Although ‘073 does not explicitly state the nozzle is positioned radially within the nosepiece the nozzle is within the nosepiece and thus would inherently be positioned radially within the nosepiece. 
.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,550,073 in view of Djupesland (US 2004/0112378 A1).
Claim 7 of ‘073 reads on claim 9-10. Although ‘073 does not explicitly state the dosing as claimed.  However Djupesland teaches delivering doses wherein a pump is separately actuated to deliver each dose [0119]. It would have been obvious to have included this feature for the purpose of allowing the same device to deliver precise doses to the user multiple times.

Response to Arguments
Applicant’s arguments, see remarks (page 6), filed 1/18/2022, with respect to the 103(a) rejection have been fully considered and are persuasive.  The 103(a) rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785